Citation Nr: 1817787	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-60 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left kidney disability, claimed as kidney removal, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel





INTRODUCTION

The Veteran served active duty in the United States Marine Corps from March 1957 to September 1960.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2014 rating decision in which the Department of Veteran Affairs (VA) Louisville, Kentucky, Regional Office (RO) denied entitlement to service connection for a kidney disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's kidney disability.

The Veteran contends that his left kidney disability, claimed as kidney removal, is due to his period of service.  Specifically, the Veteran asserts that his kidney disability is due to exposure to contaminated water at Camp Lejeune. 

The Board notes that the Veteran is presumed to have been exposed to contaminated water under 38 C.F.R. § 3.307(a)(7) (2017).  Under 38 C.F.R. § 3.309(f), a Veteran, having met the requirements of 38 C.F.R. § 3.307(a)(7), would be granted service connection for certain enumerated diseases on a presumptive basis, subject to rebuttal under 3.309(d).  While kidney cancer is included under this provision for presumptive service-connection, the evidence of record does not establish that the Veteran's kidney disability included a diagnosis of kidney cancer.

While the Veteran's kidney disability is not considered presumptively service-connected, the Board will consider all theories of service connection, to include service connection on a direct causation basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is no nexus opinion of record regarding the Veteran's kidney disability and his exposure to Camp Lejeune contaminated water.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's left kidney disability.  The claims file, to include a copy of this remand, should be made available and reviewed by the examiner in conjunction with this examination.  The examiner is asked to offer the following opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left kidney disability was manifested in, caused by, or is otherwise etiologically related to his period of service, to include as due to presumed exposure to Camp LeJeune contaminated water.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




